COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                 NO. 02-14-00192-CV


Dudley McAfee                               §    From County Court at Law No. 1

                                            §    of Wichita County (CCL-605-12-E)
v.
                                            §    March 5, 2015

Monte Glen Yancey                           §    Per Curiam

                                        JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the final protective

order of the trial court is affirmed.

      It is further ordered that appellant Dudley McAfee shall pay all of the costs

of this appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS


                                         PER CURIAM